Exhibit 10.08

CERTAIN PORTIONS

HEREOF DENOTED WITH “[***]”

HAVE BEEN OMITTED

PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

AND HAVE BEEN FILED

SEPARATELY WITH THE

COMMISSION

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made this 23rd day of
February, 2006, by and between THE REALTY ASSOCIATES FUND V, L.P., a Delaware
limited partnership (“Landlord”) and UNDER ARMOUR, INC., a Maryland corporation,
f/k/a K.P. Sports, Inc. (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant entered into that certain Standard Industrial Lease
dated December 22, 2003, together with that certain Addendum attached thereto
and made a part thereof (the “Addendum”) (collectively, the “Original Lease”),
as amended by that certain letter agreement dated September 22, 2005 (the
“Letter Agreement”) (the Original Lease and the Letter Agreement are
collectively referred to herein as the “Lease”) pursuant to which Tenant leased
that certain premises in the building located at 1010 Swan Creek Drive, Glen
Burnie, Maryland (the “Building”), said premises containing Two Hundred
Sixty-Four Thousand Six Hundred Seventy-Six (264,676) rentable square feet (the
“Original Premises”);

WHEREAS, pursuant to the Lease, Tenant’s obligations with respect to the
Original Premises have been scheduled to increase incrementally based on the
portion of the Original Premises occupied by Tenant;

WHEREAS, Tenant has exercised its option to expand the square footage of the
Original Premise pursuant to Paragraph 9 of the Addendum on the terms and
conditions set forth herein; and

WHEREAS, Landlord and Tenant desire to amend the Lease to (i) accelerate the
date by which Tenant’s obligations with respect to the Original Premises
increase, (ii) increase the square footage of the Original Premises,
(iii) extend the Term of the Lease, and (iv) amend certain other terms and
conditions of the Lease as herein provided.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to the following:

1. Recitals. The recitals set forth above are incorporated herein by this
reference with the same force and effect as if fully set forth hereinafter.

2. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Lease. From and after the date hereof, the
Original Lease, the Letter Agreement and this First Amendment shall be known
collectively as the “Lease”.

 

1



--------------------------------------------------------------------------------

3. Effective Date. The Effective Date shall be the date on which this First
Amendment is executed by Landlord and Tenant, whichever signs last.

4. Premises.

a. Notwithstanding anything to the contrary contained in the Lease, as of the
Effective Date the Original Premises shall be increased by Ninety-Four Thousand
Six Hundred (94,600) rentable square feet of space in the Building as shown on
the floor plan attached hereto as Exhibit A-2 (the “Expansion Premises”) to a
total of Three Hundred Fifty-Nine Thousand Two Hundred Seventy-Six
(359,276) rentable square feet.

b. As of the Effective Date, Section 1.5 of the Original Lease shall be deleted
in its entirety and the following Section 1.5 substituted in lieu thereof:

“1.5. Approximate Leasable Area of Premises: 359,276 rentable square feet
consisting of the “Original Premises” containing 264,676 rentable square feet
and the “ Expansion Premises” containing 94,600 rentable square feet.”

c. From and after the Effective Date, except as otherwise provided herein, all
references in the Lease to the Premises shall refer collectively to the Original
Premises and the Expansion Premises.

5. Term. Notwithstanding anything to the contrary contained in the Lease, as of
the Effective Date the Term of the Lease shall be extended for a period of six
(6) months, and, accordingly, shall now expire as of September 30, 2009 (the
“Extended Term”), unless sooner terminated pursuant to the terms of the Lease or
hereof. The Term of the Lease with respect to the Expansion Premises shall be
coterminous with the Term of the Lease with respect to the Original Premises.

6. Rent. As of the Effective Date, Paragraph 3 of the Addendum shall be deleted
in its entirety and the following substituted in lieu thereof:

 

Lease Period

  

Rate Per Square

Foot/Square

Footage Used

   Annual Base Rent    Monthly Base Rent           (annualized amount)     

Effective Date – 06/30/06

   $[***]/[***]    $[***]    $[***]

07/01/06 – 09/30/06

   $[***]/[***]    $[***]    $[***]

10/01/06 – 12/31/06

   $[***]/[***]    $[***]    $[***]

01/01/07 – 03/31/07

   $[***]/[***]    $[***]    $[***]

04/01/07 – 03/31/08

   $[***]/[***]    $[***]    $[***]

04/01/08 – 03/31/09

   $[***]/[***]    $[***]    $[***]

04/01/09 – 09/30/09

   $[***]/[***]    $[***]    $[***]

The amounts set forth herein as Tenant’s Base Rent are subject to adjustment in
the event Landlord reasonably determines that Tenant is occupying more of the
Premises than the square footage referenced in the chart hereinabove during the
applicable period. In the event any of the foregoing events shall occur, Base
Rent shall be adjusted by multiplying the amount of square feet being utilized
by Tenant in excess of the square footage referenced in the chart hereinabove

 

2



--------------------------------------------------------------------------------

during the applicable period by the Rate per Square Foot referenced for such
period.

7. Tenant’s Percentage Share. As of the Effective Date, Section 1.12 of the
Original Lease and Paragraph 4 of the Addendum shall be deleted in their
entireties and the following Section 1.12 substituted in lieu thereof:

“1.12 Tenant’s Share. Tenant’s Percentage Share shall be adjusted during the
Term of the Lease according to the following schedule:

 

Lease Period

  

Tenant’s Percentage Share*

Effective Date – 06/30/06

   [***]% (based on 244,745 sq.ft.)

07/01/06 – 09/30/06

   [***]% (based on 264,676 sq.ft.)

10/01/06 – 12/31/06

   [***]% (based on 289,676 sq.ft.)

01/01/07 – 09/30/09

   [***]% (based on 359,276 sq.ft.)

--------------------------------------------------------------------------------

* The amounts set forth herein as Tenant’s Percentage Share are subject to
adjustment in the event Landlord reasonably determines that Tenant is occupying
more of the Premises than the square footage referenced in the chart hereinabove
during the applicable lease period for the operation of Tenant’s business,
including the storage of product.

8. Utilities. As of the Effective Date, the last sentence of Section 8.1 of the
Original Lease shall be deleted in its entirety and the following substituted in
lieu thereof:

“Notwithstanding anything to the contrary in the Lease, in the event any
utilities and services are not separately metered, Tenant shall pay Tenant’s
Percentage Share (based on [***]%) of all of the costs incurred for the
utilities and services referenced in Section 8.1 of the Original Lease with
respect to the Premises.”

9. Tenant Improvements.

a. Tenant acknowledges that Landlord has met its obligations to construct tenant
improvements with respect to the Original Premises pursuant to Paragraph 1 of
the Addendum and Schedules 2 and 3 attached to the Original Lease and those
provisions shall not apply with respect to this First Amendment or Tenant’s
lease of the Expansion Premises. Landlord shall have no obligation to construct
any tenant improvements for the Original Premises during the Extended Term.

b. Tenant hereby agrees to accept the Expansion Premises in its “as-is”
condition existing on the Effective Date and Landlord shall have no obligation
to construct any tenant improvements to the Expansion Premises on behalf of
Tenant. Landlord represents and warrants to Tenant that, to the best of
Landlord’s knowledge, all Code Compliance Work in the Expansion Premises (as
described in Schedule 3 of the Lease) and items 1, 2 and 3 of the Demising Work
(as described in Schedule 4 of the Lease) have been completed. If it is
discovered that any of the Code Compliance Work or Demising Work for the
Expansion Premises referenced

 

3



--------------------------------------------------------------------------------

hereinbefore was not completed, Landlord, at Landlord’s expense, shall be
obligated to take action and complete the same following such discovery.

10. Options to Renew. The Options to Renew contained in Paragraph 8 of the
Addendum shall apply with respect to the Expansion Premises, it being understood
that Tenant must exercise the Options to Renew with respect to the entire
Premises (i.e., the Original Premises and the Expansion Premises) and not merely
a part thereof.

11. Miscellaneous. Paragraphs 2, 5, 9 and 10 of the Addendum are hereby deleted
in their entireties and shall be of no further force and effect.

12. Brokers. Tenant represents and warrants to Landlord that Tenant has not had
any dealings or entered into any agreements with any person, entity, realtor,
broker, agent or finder in connection with the negotiation of this First
Amendment other than Coldwell Banker Commercial NRT. Tenant and Landlord shall
indemnify and hold each harmless from and against any loss, claim, damage,
expense (including costs of suit and reasonable attorneys’ fees) or liability
for any compensation, commission or charges claimed by any other realtor,
broker, agent or finder claiming to have dealt with Tenant in connection with
this First Amendment.

13. Reaffirmation of Terms. Except as modified herein, all of the terms,
covenants and provisions of the Lease are hereby confirmed and ratified and
shall remain unchanged and in full force and effect.

14. Representations. Tenant hereby represents and warrants to Landlord that
Tenant (i) is not in default of any of its obligations under the Lease and that
such Lease is valid, binding and enforceable in accordance with its terms,
(ii) has full power and authority to execute and perform this First Amendment,
and (iii) has taken all action necessary to authorize the execution and
performance of this First Amendment.

15. Counterpart Copies. This First Amendment may be executed in two or more
counterpart copies, each of which shall be deemed to be an original and all of
which counterparts shall have the same force and effect as if the parties hereto
had executed a single copy of this First Amendment.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the day and year first above written.

 

LANDLORD: THE REALTY ASSOCIATES FUND V, L.P., a Delaware limited partnership By:
  Realty Associates Fund V LLC,   a Massachusetts limited liability company,
general partner   By:  

Realty Associates Advisors LLC, a Delaware

limited liability company, Manager

    By:   Realty Associates Advisors Trust, a Massachusetts business trust, sole
member       By:  

/s/ Kimberly Hourihan

        Kimberly M. Hourihan         Regional Director By:   Realty Associates
Fund V Texas Corporation,   A Texas corporation, general partner   By:  

/s/ Kimberly Hourihan

    Kimberly M. Hourihan     Regional Director

 

2/23/06

Date of Execution

By Landlord

 

TENANT: UNDER ARMOUR, INC.,

a Maryland corporation

By:  

/s/ J. Scott Plank

Name:   J. Scott Plank Title:  

CAO

 

2/10/06

Date of Execution

By Tenant

 

5



--------------------------------------------------------------------------------

EXHIBIT A-2

THE EXPANSION PREMISES

(Floor Plan)

 

A-2-1